Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 15 and their dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 8, and 15 recites the limitation "the outputs" in line 2 of the respective claims.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "control settings" in line 18 of the respective claims.  It is unclear if this is referring to the “control settings” of line 6. This limitations appears throughout the claims and should be amended to clarify the control settings referred to.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 5, 7-8, 11-12, 14-15, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liepold et al (US PGPub No. 2008/0131258) in view of Grassens et al (US PGPub No. 2017/0152856).

Liepold teaches:

limitations from claims 1, 8, and 15, a universal compressor controller (10-11) for operating a plurality of geographically distributed compressors (3-5 via controllers 13-15), wherein the outputs of the geographically distributed compressors are coupled to a compressed air distribution system within an industrial automation environment (paragraph 92-93), the universal compressor controller comprising: a control module (10), configured to control the plurality of geographically distributed compressors via control settings (paragraph 93); an analysis module (11), coupled with the control module, and configured to: receive performance data from the plurality of compressors (paragraph 93, 102); receive current environment data from a plurality of sensors within the industrial automation environment (see characteristics taught in paragraphs 42-51), including at least some sensors within the compressed air distribution system (paragraph 40); and identify a target system air pressure (see paragraph 8, 97, 117 - “final 

Liepold teaches that the compressors within plant distribution systems include impellers of different types (paragraph 4) and should be controlled based upon a capacity of the individual compressors (paragraph 6), but does not teach a guide vane weight based on a capacity;

Grassens teaches:

limitations from claim 1, 8, and 15, a compressor air distribution system (100) of a plant (paragraph 12) including a controller (performance controller, primary and secondary control mechanisms; see paragraphs 3, 6, 10-11, and 16-17) for operating compressors (112, 114, 152, 154); wherein the performance controller accounts for guide vanes when utilizing load sharing between compressors to meet a plant process parameter (plant pressure; paragraph 16-17);

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to incorporate various known compressor variables that affect capacity of an individual compressor, such as guide vane details as taught by Grassens, into the control scheme of Liepold in order to more precisely determine a load contribution of individual compressor of different types (such as bladed compressors);



Liepold further teaches:



limitations from claim 5, 12, and 19 wherein processing the performance data, current environment data, guide vane weights (via Grassens), and target system air pressure to determine control settings for each of the plurality of compressors includes minimizing compressor starts and stops (see paragraph 27 teaching the minimization of witching frequency);


limitations from claims 7 and 14, wherein a model of the compressed air distribution system is also used when determining control settings for each of the plurality of compressors (paragraph 39-40, 93 for example);





Claims 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liepold et al (US PGPub No. 2008/0131258) in view of Grassens et al (US PGPub No. 2017/0152856) as applied to claims 1, 8, and 15 above, and in further view of Currier et al (US Patent No. 4,502,842).

Liepold teaches the compressor controller of claims 1, 8, and 15, wherein the optimization module is further configured to: calculate an efficiency for each of the plurality of compressors based on the performance data and guide vane weight (paragraph 70 of Liepold; further see guide vane weight via the combination with Grassen); 

Liepold does not explicitly disclose prioritizing the most efficient compressor;

Currier teaches a compressor system (FIG. 1) including multiple compressors (Pn) and a controller (18) selectively operating the compressors (C. 6 Lines 63-68); the controller configured to prioritize more efficient compressors over less efficient compressors (see C. 2 Lines 57-63 and C. 5 Lines 20-27 teaching the prioritized selection of individual compressors based on their efficiency in particular system environments; ;

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to provide a prioritized compressor selection in the system of Liepold based upon an individual compressor’s relative efficiency, as taught by Currier, in order to most efficiently stop/start the compressors of a plant distribution system;





Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liepold et al (US PGPub No. 2008/0131258) in view of Grassens et al (US PGPub No. 2017/0152856) as applied to claims 1, 8, and 15 above, and in further view of Waxman et al (US Patent No. 10,976,245).

Liepold does not teach a leakage detection;

Waxman teaches:

a compressor system (C. 2 Lines 27-32; C. 6 Lines 38-42; C. 29 Lines 10-11 – “plant”), and a controller (C. 4 Lines 26-31) configured to: process a current environment data and the performance data (absorption levels of light due to gas leak for example; C. 4 Lines 31-37) to detect a possible leak (C. 23 Line 58 through C. 24 Line 2); and analyze a geographical distribution of the compressors to estimate a location of the possible leak (see C. 24 Lines 52-55 for example, wherein the leakages can be localized);

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to provide a system of leakage detection in the distribution plant of Liepold, as taught by Waxman, in order to detect and locate potential leakages to reduce waste and allow for repair;





Claims 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liepold et al (US PGPub No. 2008/0131258) in view of Grassens et al (US PGPub No. 2017/0152856) as applied to claims 1, 8, and 15 above, and in further view of Drob (US Patent No. 5,743,714).

Liepold teaches that the performance data comprises compressor status (paragraph 41), guide vane position (via Grassley), discharge pressure 

Liepold does not explicitly teach consideration of blow-off valves;

However, Drob teaches a compressor system (FIG. 2-3) comprising multiple compressors (101-102, 201-202) and a controller (119, 219) controlling the load of the compressors; wherein a blow-off valve associated with each compressor is monitored to adjust settings of the compressor (C. 1 Lines 1-11);

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a blow-off valve to be controlled in the compressor system of Liepold as a performance variable, as taught by Drob, in order to maintain certain compressors within their most efficient operating range during load sharing within the air distribution system (C. 2 Lines 26-33 of Drob);



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 8,073,654 teaches a learning model utilizing compressor and environmental variables to control an industrial unit including a compressor;
US 8,371,821; 7,955,056; 4,580,947 teach sequenced control of compressors;
US 5,343,384 teaches multiple compressor control based upon various valve positions;


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.